            Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 Unification Technologies LLC,                   §
                                                 §
        Plaintiff,                               §
                                                 §
                                                            Civil Action No. 6:20-cv-500
 v.                                              §
                                                 §
 Micron Technology, Inc.; Micron                 §
                                                               Jury Trial Demanded
 Semiconductor Products, Inc.; and               §
 Micron Technology Texas LLC,                    §
                                                 §
        Defendants.


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Unification Technologies LLC files this Original Complaint for patent

infringement against Micron Technology, Inc., Micron Semiconductor Products, Inc., and Micron

Technology Texas LLC, alleging as follows:

                                    NATURE OF THE SUIT

       1.       This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                         THE PARTIES

       2.       Plaintiff Unification Technologies LLC (“UTL”) is a Texas Limited Liability

Company with its principal place of business at 6136 Frisco Square Boulevard, Suite 400, Frisco,

Texas 75034.

       3.       Defendant Micron Technology, Inc. (“Micron Technology”) is a Delaware

corporation with a principal place of business at 8000 South Federal Way, Boise, Idaho 83716.

Micron Technology also has a place of business at 101 West Louis Henna Boulevard, Suite 210,




ORIGINAL COMPLAINT                                                                      Page 1 of 16
            Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 2 of 16




Austin, Texas 78728. Micron Technology is registered with the Texas Secretary of State to do

business in Texas.

       4.       Defendant Micron Semiconductor Products, Inc. (“Micron Semiconductor”) is

an Idaho corporation with a principal place of business at 8000 South Federal Way, Boise, Idaho

83716. Micron Semiconductor also has a place of business at 101 West Louis Henna Boulevard,

Suite 210, Austin, Texas 78728. Micron Semiconductor is registered with the Texas Secretary of

State to do business in Texas. Micron Semiconductor can be served through its registered agent,

The Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

       5.       Defendant Micron Technology Texas, LLC (“Micron Texas”, collectively

“Micron”) is an Idaho Limited Liability Company with a principal place of business at 8000 South

Federal Way, Boise, Idaho 83716. Micron Texas also has places of business at 101 West Louis

Henna Boulevard, Suite 210, Austin, Texas 78728 and 805 Central Expressway South #100, Allen,

Texas 75013. Micron Semiconductor can be served through its registered agent, The Corporation

Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

       6.       Micron is one of the largest memory chip makers in the world. It makes dynamic

random-access memory (“DRAM”), NAND Flash, and NOR Flash memory, and other Solid-State

Drive (“SSD”) and controller products. Micron’s products are offered under the Micron brand as

well as private labels. Micron makes its own products in semiconductor fabrication plants in the

United States and other countries throughout the world. Micron sells its products to customers,

including customers in this District, in the computer, networking and storage, consumer

electronics, solid-state drives, and mobile telecommunications markets.

       7.       Micron maintains offices in Austin and Allen, Texas. Within the United States,

Micron also has offices in Folsom, Irvine, Longmont, Milpitas, San Diego, and San Jose,




ORIGINAL COMPLAINT                                                                   Page 2 of 16
             Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 3 of 16




California; Boise and Meridian, Idaho; Minneapolis, Minnesota; Lehi, Utah; Manassas, Virginia;

and Seattle, Washington. 1 Outside the United States, Micron also has offices in China, India,

Japan, Korea, Malaysia, Singapore, Taiwan, Belgium, Germany, Israel, Italy, and the United

Kingdom. 2

        8.       Micron operates semiconductor fabrication plants in Boise, Idaho; Lehi, Utah; and

Manassas, Virginia, and fabricates and manufactures SSD products in at least Lehi, Utah and

Manassas, Virginia. 3 Outside the United States, Micron operates semiconductor fabrication plants

in at least China, Japan, Singapore, and Taiwan. 4

        9.       Micron operates and owns the micron.com website, and markets, offers, distributes,

and provides technical support for its SSD products throughout the United States including in this

District.

        10.      Micron develops, designs, manufactures, distributes, markets, offers to sell, and/or

sells infringing products and services within the United States, including in this District, and

otherwise purposefully directs infringing activities to this District in connection with its Austin,

Texas office; its micron.com website; and its other places of business in Texas and the rest of the

United States.

                                  JURISDICTION AND VENUE

        11.      This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35




1
  Ex. 1, https://www.micron.com/about/locations (last visited June 3, 2020).
2
  Id.
3
  Ex. 2, https://en.wikipedia.org/wiki/List_of_semiconductor_fabrication_plants (last visited June
3, 2020).
4
  Id.


ORIGINAL COMPLAINT                                                                        Page 3 of 16
            Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 4 of 16




U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and § 1338 (jurisdiction

over patent actions).

        12.     This Court has personal jurisdiction over Defendants in accordance with due

process and/or the Texas Long Arm Statute because, in part, Defendants “recruit[] Texas residents,

directly or through an intermediary located in this state, for employment inside or outside this

state.” TEX. CIV. PRAC. & REM. CODE § 17.042(3).

        13.     This Court has personal jurisdiction over Micron because Micron has engaged, and

continues to engage in continuous, systematic, and substantial activities within this State, including

the substantial marketing and sales of products within this State and this District. Furthermore,

upon information and belief, this Court has personal jurisdiction over Micron because Micron has

committed acts giving rise to UTL’s claims for patent infringement within and directed to this

District.

        14.     For example, Micron is subject to personal jurisdiction in this Court because, inter

alia, it has regular and established places of business in this District, including offices located at

101 West Louis Henna Boulevard, Suite 210, Austin, Texas 78728.5 The Travis County Central

                                       6
Appraisal District (CAD) website           indicates that both Micron Technology and Micron

Semiconductor own the property at 101 West Louis Henna Boulevard, Suite 210, Austin, Texas

78664 and that it is appraised at more than $2 million. 7




5
  Ex 3, https://www.micron.com/about/locations?country=USA&city=Austin (last visited June 3,
2020).
6
  Ex 4, http://propaccess.traviscad.org/clientdb/?cid=1 (last visited June 3, 2020).
7
  Ex 5, http://propaccess.traviscad.org/clientdb/Property.aspx?prop_id=874673 (last visited June
3, 2020) (property record for Micron Technology); Ex 6,
http://propaccess.traviscad.org/clientdb/Property.aspx?prop_id=926072 (last visited June 3,
2020) (property record for Micron Semiconductor).


ORIGINAL COMPLAINT                                                                        Page 4 of 16
          Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 5 of 16




        15.      Micron’s Austin offices are regular and established places of business at least

because these locations include many members of Micron’s important teams, including storage

system architects, SPME system architects, storage system engineers, storage solutions engineers,

and software engineers. Micron posts job openings for its Allen office 8, and as of June 3, 2020,

Micron was posting two job openings for its Allen office and Austin office that were available or

recently filled. 9 These and additional job postings can be found on Monster.com and various other

websites. 10

        16.      Based on publicly available information, since 2016, Micron Technology has been

the employer of approximately twenty recipients of H-1B visas who work and reside in the Austin,

Texas area. 11 Micron Semiconductor has been the employer of at least two recipients of H-1B

visas who work and reside in the Austin, Texas area. 12 Additionally, Micron Technology has been

the employer of approximately sixteen recipients of H-1B visas who work and reside in the Allen,

Texas area. 13

        17.      Micron, directly and through its agents, regularly conducts, solicits, and transacts

business in this District and elsewhere in Texas, including through its micron.com website. For



8
  Ex 7, https://jobs.micron.com/search/?createNewAlert=false&q=&locationsearch=Texas (last
visited June 3, 2020).
9
  Id.
10
   Ex. 8,
https://www.monster.com/jobs/search/?cn=micron&where=texas&intcid=skr_navigation_nhpso
_searchCompany (last visited June 3, 2020).
11
   Ex. 9,
https://h1bdata.info/index.php?em=Micron+Technology&job=&city=Austin&year=All+Years
(last visited June 3, 2020).
12
   Ex. 10,
https://h1bdata.info/index.php?em=Micron+Semiconductor&job=&city=Austin&year=All+Year
s (last visited June 3, 2020).
13
   Ex. 11.
https://h1bdata.info/index.php?em=Micron+Technology&job=&city=Allen&year=All+Years
(last visited June 3, 2020).


ORIGINAL COMPLAINT                                                                        Page 5 of 16
          Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 6 of 16




example, Micron employs sales and marketing employees that regularly sell, offer to sell, or

otherwise distribute SSD products in this District and elsewhere in Texas.

       18.     In particular, Micron has committed and continues to commit acts of infringement

in violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered for sale, and

sold infringing products in Texas, including in this District, and engaged in infringing conduct

within and directed at or from this District. The infringing SSD products have been and continue

to be distributed to and used in this District. Micron’s acts cause injury to UTL, including injury

suffered within this District.

       19.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

because Micron has committed acts of infringement in this District and has a regular and

established place of business in this District.

       20.     Specifically, Micron Technology, Micron Semiconductor, and Micron Texas have

regular and established places of business located at 101 West Louis Henna, Boulevard, Suite 210,

Austin, Texas 78728. Furthermore, Micron Technology, Micron Semiconductor, and Micron

Texas are all registered to do business in Texas.

       21.     Micron Semiconductor and Micron Texas are wholly owned subsidiaries of Micron

Technology. Micron Technology does not separately report revenue from Micron Semiconductor

or Micron Texas in its filings to the Securities and Exchange Commission (SEC), but rather reports

combined revenue from its various products and subsidiaries.

       22.     On information and belief, Micron Technology owns and operates Micron

Semiconductor and Micron Texas, including the cooperative development, improvement, and

support of Micron’s products and services.




ORIGINAL COMPLAINT                                                                       Page 6 of 16
          Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 7 of 16




                                   THE PATENTS-IN-SUIT

       23.     This cause of action asserts infringement of United States Patent Nos. 8,762,658

(“the ’658 Patent”); 8,533,406 (“the ’406 Patent”); and 9,632,727 (“the ’727 Patent”) (collectively,

the “Patents-in-Suit”).

       24.     The inventions disclosed in the Patents-in-Suit are a valuable contribution to the

SSD product industry. In fact, several major SSD market competitors have already taken licenses

to the Patents-in-Suit, including Intel Corp., Google, LLC, Samsung Electronics America, Inc.,

SK Hynix, Inc., Western Digital, Inc., Toshiba America, Inc. and e.Digital Corp.

       25.     The ’658 Patent, entitled “Systems and Methods For Persistent Deallocation,” duly

and legally issued on June 24, 2014, from U.S. Patent Application No. 13/566,471, filed on August

3, 2012, naming David Flynn, Jonathan Thatcher, and Michael Zappe as the inventors. A true and

correct copy of the ’658 Patent is attached hereto as Exhibit 12 and is incorporated by reference.

       26.     The ’658 Patent is a continuation of U.S. Patent No. 8,261,005.

       27.     The ’658 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       28.     Plaintiff UTL is the owner and assignee of all rights, title, and interest in and under

the ’658 Patent.

       29.     Assignments of the ’658 Patent reflective of its chain-of-title are recorded at the

USPTO at Reel 028800, Frame 0340; Reel 028802 Frame 0131; Reel 033389 Frame 0511; Reel

033419 Frame 0748; Reel 033410 Frame 0158; Reel 038362 Frame 0604; Reel 038362 Frame

0575; Reel 038748 Frame 0880; Reel 047702 Frame 0413; Reel 048918 Frame 0035; Reel 052095

Frame 0903; and Reel 052096 Frame 0225.

       30.     UTL has standing to sue for infringement of the ’658 Patent.




ORIGINAL COMPLAINT                                                                        Page 7 of 16
         Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 8 of 16




       31.     The ’406 Patent, entitled “Apparatus, System, and Method For Identifying Data

That Is No Longer In Use,” duly and legally issued on September 10, 2013, from U.S. Patent

Application No. 13/607,486, filed on September 7, 2012, naming David Flynn, Jonathan Thatcher,

and Michael Zappe as the inventors. A true and correct copy of the ’406 Patent is attached hereto

as Exhibit 13 and is incorporated by reference.

       32.     The ’406 Patent is a continuation of the ’658 Patent.

       33.     The ’406 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       34.     Plaintiff UTL is the owner and assignee of all rights, title, and interest in and under

the ’406 Patent.

       35.     Assignments of the ’406 Patent reflective of its chain-of-title are recorded at the

USPTO at Reel 029015, Frame 0181; Reel 029033 Frame 0133; Reel 033389 Frame 0511; Reel

033419 Frame 0748; Reel 033410 Frame 0158; Reel 038362 Frame 0604; Reel 038362 Frame

0575; Reel 038748 Frame 0880; Reel 047702 Frame 0413; Reel 048918 Frame 0035; Reel 052095

Frame 0903; and Reel 052096 Frame 0225.

       36.     UTL has standing to sue for infringement of the ’406 Patent.

       37.     The ’727 Patent, entitled “Systems and Methods For Identifying Storage Resources

That Are Not In Use,” duly and legally issued on April 25, 2017, from U.S. Patent Application

No. 14/309,751, filed on June 19, 2014, naming David Flynn, Jonathan Thatcher, and Michael

Zappe as the inventors. A true and correct copy of the ’727 Patent is attached hereto as Exhibit 14

and is incorporated by reference.

       38.     The ’727 Patent is a continuation of the ’658 Patent.

       39.     The ’727 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.




ORIGINAL COMPLAINT                                                                        Page 8 of 16
         Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 9 of 16




       40.     Plaintiff UTL is the owner and assignee of all rights, title, and interest in and under

the ’727 Patent.

       41.     Assignments of the ’727 Patent reflective of its chain-of-title are recorded at the

USPTO at Reel 033389 Frame 0511; Reel 033419 Frame 0748; Reel 033410 Frame 0158; Reel

038362 Frame 0604; Reel 038362 Frame 0575; Reel 038748 Frame 0880; Reel 047702 Frame

0413; Reel 048918 Frame 0035; Reel 052095 Frame 0903; and Reel 052096 Frame 0225.

       42.     UTL has standing to sue for infringement of the ’727 Patent.

       43.     Micron has not obtained a license to any of the Patents-in-Suit.

       44.     Micron does not have UTL’s permission to make, use, sell, offer to sell, or import

products that are covered by one or more claims of any of the Patents-in-Suit.

       45.     Micron requires a license to the Patents-in-Suit and otherwise needs to cease its

ongoing infringement of UTL’s patent rights.

                                  GENERAL ALLEGATIONS

       46.     Upon information and belief, Micron makes, uses, sells, offers to sell, and/or

imports into the United States many types of SSD devices as claimed in each of the Patents-in-

Suit. For example, Defendants make, use, sell, offer to sell, and/or import into the United States

the Micron 5200 Series SATA NAND Flash SSD.

       47.     Micron has infringed and continues to infringe (literally and/or under the doctrine

of equivalents), directly, indirectly, and/or through subsidiaries, agents, representatives, or

intermediaries, one or more claims of each of the Patents-in-Suit by making, using, importing,

testing, supplying, causing to be supplied, selling, and/or offering for sale in the United States

Micron’s SSD products.

       48.     Micron has knowledge of the Patents-in-Suit at least as of the filing of this lawsuit.




ORIGINAL COMPLAINT                                                                        Page 9 of 16
         Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 10 of 16




       49.     Further discovery may reveal earlier knowledge of one or more of the Patents-in-

Suit, which would provide additional evidence of Micron’s specific intent and/or willful blindness

with respect to infringement.

       50.     UTL has been and continues to be damaged because of Micron’s infringing

conduct. Micron is therefore liable to UTL in an amount that adequately compensates UTL for

Micron’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       51.     Micron markets and sells other products that are not covered by the claims of the

Patents-in-Suit but that are sold with or in conjunction with Micron’s SSD products. Accordingly,

UTL is entitled to collect damages from Micron for convoyed sales of certain non-patented items.

       52.     Defendants failed to obtain permission from UTL to make, use, sell, offer to sell,

or import products incorporating the inventions claimed in the Patents-in-Suit.

       53.     Attached to this Complaint are Exhibits 15-17, which are sample claim charts and

are incorporated by reference herein.

       54.     For each count of infringement listed below, UTL incorporates and re-states the

allegations contained in the preceding paragraphs above including these General Allegations as if

fully set forth in each count of infringement.

                   COUNT I – INFRINGEMENT OF THE ’658 PATENT

       55.     UTL incorporates herein the allegations made in paragraphs 1–54.

       56.     Micron has been and is now directly infringing the ’658 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claim 1 of the ’658 Patent.




ORIGINAL COMPLAINT                                                                      Page 10 of 16
           Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 11 of 16




       57.     Micron makes, has made, uses, sells, offers to sell, and/or imports Micron SSD

products that contain a non-volatile storage medium such as Flash memory, a flash translation

layer as well as circuitry and associated software that stores data in response to receiving certain

commands such as the TRIM command such that data is stored in response to said command

indicating that certain data is erased. These products infringe at least Claim 1 of the ’658 Patent.

       58.     For example, Micron makes, has made, uses, sells, offers to sell, and/or imports the

Micron 5200 Series SSD. The Micron 5200 Series SSD contains NAND Flash memory, a flash

translation layer, and circuitry and associated software that stores data in response to receiving a

TRIM command such that data is stored in response to said command indicating that certain data

is erased. The Micron 5200 Series SSD infringes at least Claim 1 of the ’658 Patent.

       59.     An exemplary claim chart comparing Micron’s infringing Micron 5200 Series

SSDs to Claim 1 of the ’658 Patent is attached as Exhibit 15 and incorporated herein by reference.

This is only a non-limiting example. Many of Micron’s other SSD products that utilize the same

or similar Flash memory, flash translation table, and circuitry and associated software that store

data in response to receiving a command such as the TRIM command such that data is stored in

response to said command indicating that certain data is erased, also infringe at least claim 1 of

the ’658 Patent.

       60.     Micron has actual knowledge of the ’658 Patent at least since the filing of this

lawsuit.

       61.     As a result of Micron’s infringement of the ’658 Patent, UTL has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.




ORIGINAL COMPLAINT                                                                       Page 11 of 16
         Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 12 of 16




                   COUNT II – INFRINGEMENT OF THE ’406 PATENT

       62.     UTL incorporates herein the allegations made in paragraphs 1–61.

       63.     Micron has been and is now directly infringing the ’406 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claim 15 of the ’406 Patent.

       64.     Micron makes, has made, uses, sells, offers to sell, and/or imports Micron SSD

products that include a request receiver module configured to receive information that data has

been deleted, and a marking module to record that data can then be erased. These products infringe

at least Claim 15 of the ’406 Patent.

       65.     Many of Micron’s SSD products – that utilize Flash memory, a flash translation

layer that maps one or more logical block addresses (“LBAs”) to physical addresses for certain

data, and contains circuitry that is configured to receive a TRIM command that indicates and

records that data stored in the 3D TLC NAND Flash memory at the locations specified by the

LBAs indicated in a TRIM command has been deleted and can be erased – infringe at least Claim

15 of the ’406 Patent.

       66.     For example, Micron makes, has made, uses, sells, offers to sell, and/or imports the

Micron 5200 Series SSD. The Micron 5200 Series SSD is an apparatus utilizes NAND Flash

memory, a flash translation layer that maps one or more LBAs to physical addresses for certain

data, and contains circuitry that is configured to receive a TRIM command. The Micron 5200

Series SSD then indicates and records that data stored in the NAND Flash memory at the locations

specified by the LBAs indicated in a TRIM command has been deleted and can be erased. The

Micron 5200 Series SSD infringes at least Claim 15 of the ’406 Patent.

       67.     An exemplary claim chart comparing Micron’s infringing Micron 5200 Series

SSDs to Claim 15 of the ’406 Patent is attached as Exhibit 16 and incorporated herein by reference.


ORIGINAL COMPLAINT                                                                      Page 12 of 16
           Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 13 of 16




This is only a non-limiting example. Many of Micron’s other SSD products that utilize the same

or similar Flash memory, flash translation layer, and circuitry configured to receive a TRIM

command also infringe at least Claim 15 of the ’406 Patent.

       68.     Micron has actual knowledge of the ’406 Patent at least since the filing of this

lawsuit.

       69.     As a result of Micron’s infringement of the ’406 Patent, UTL has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                  COUNT III – INFRINGEMENT OF THE ’727 PATENT

       70.     UTL incorporates herein the allegations made in paragraphs 1–69.

       71.     Micron has been and is now directly infringing the ’727 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claim 1 of the ’727 Patent.

       72.     Micron makes, has made, uses, sells, offers to sell, and/or imports SSD products

that include solid-state storage memory such as NAND Flash memory along with a controller, a

flash translation layer, and circuitry and associated software that assigns logical addresses to

physical addresses used to store data on the solid-state storage memory and also removes those

assignments in response to commands such as TRIM from the operating system. These products

infringe at least Claim 1 of the ’727 Patent.

       73.     For example, Micron makes, has made, uses, sells, offers to sell, and/or imports the

Micron 5200 Series SATA SSDs. These SSDs include solid-state storage memory such as NAND

Flash memory along with a controller, a flash translation layer, and circuitry and associated

software that assigns logical addresses to physical addresses used to store data on the solid-state




ORIGINAL COMPLAINT                                                                      Page 13 of 16
           Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 14 of 16




storage memory and also removes those assignments in response to commands such as TRIM from

the operating system. These Micron SSD products infringe at least Claim 1 of the ’727 Patent.

        74.     An exemplary claim chart comparing Micron’s infringing Micron 5200 Series SSD

to Claim 1 of the ’727 Patent is attached as Exhibit 17 and incorporated herein by reference. This

is only a non-limiting example. Many of Micron’s other SSD products that incorporate Flash

memory with a controller, a flash translation layer, and circuitry and associated software that

assigns logical addresses to physical addresses used to store data and also removes those

assignments in response to certain commands such as the TRIM command also infringe at least

Claim 1 of the ’727 Patent.

        75.     Micron has actual knowledge of the ’727 Patent at least since the filing of this

lawsuit.

        76.     As a result of Micron’s infringement of the ’727 Patent, UTL has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                                 DEMAND FOR A JURY TRIAL

        77.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, UTL demands a trial

by jury on all issues triable of right by a jury.

                                      PRAYER FOR RELIEF

        78.     UTL respectfully requests that this Court enter judgment in its favor and grant the

following relief:

                (i)     Judgment that Micron has directly and/or indirectly infringed one or more

                        claims of each of the Patents-in-Suit;




ORIGINAL COMPLAINT                                                                     Page 14 of 16
        Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 15 of 16




              (ii)    Judgment and Order that Micron must to pay UTL past and future damages

                      under 35 U.S.C. § 284, including supplemental damages arising from any

                      continuing post-verdict infringement for the time between trial and entry of

                      the final judgment, together with an accounting, as needed, as provided

                      under 35 U.S.C. § 284;

              (iii)   Judgment and Order that Micron must pay UTL reasonable ongoing

                      royalties on a go-forward basis after final judgment;

              (iv)    Judgment and Order that Micron must pay UTL pre-judgment and post-

                      judgment interest on the damages award;

              (v)     Judgment and Order that Micron must pay UTL’s costs; and

              (vi)    Such other and further relief as the Court may deem just and proper.




Dated: June 5, 2020                                 Respectfully submitted,



                                                    /s/ Edward Nelson III
                                                    BARRY J. BUMGARDNER (PRO HAC TO
                                                    FOLLOW)
                                                    STATE BAR NO. 00793424
                                                    EDWARD NELSON III
                                                    STATE BAR NO. 00797142
                                                    MATTHEW JUREN (PRO HAC TO FOLLOW)
                                                    STATE BAR NO. 24065530
                                                    ROBERT A. D ELAFIELD II
                                                    STATE BAR NO. 24065137
                                                    NELSON BUMGARDNER ALBRITTON PC
                                                    3131 West 7th Street, Suite 300
                                                    Fort Worth, Texas 76107
                                                    817.377.9111 (telephone)
                                                    903.758.7397 (facsimile)
                                                    barry@nbafirm.com
                                                    ed@nbafirm.com



ORIGINAL COMPLAINT                                                                    Page 15 of 16
      Case 6:20-cv-00500-ADA Document 1 Filed 06/05/20 Page 16 of 16




                                       matthew@nbafirm.com
                                       bobby@nbafirm.com

                                       COUNSEL FOR PLAINTIFF
                                       UNIFICATION TECHNOLOGIES LLC




ORIGINAL COMPLAINT                                               Page 16 of 16
